DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 30-31 and claim 9, lines 30-31 and claim 17, lines 40-41 each recites a first equatorial land protruding from the tread wall substantially equidistant between the first land and the second land.  
Claim 1, lines 57-58 and claim 9, lines 64-65 and claim 17, lines 77-78 each recites a third equatorial land protruding from the tread wall substantially equidistant between the third land and the fourth land. 
There is no antecedent basis for “substantially equidistant” and the figures of the instant application fails to convey “substantially equidistant”.  
To overcome this rejection, delete all occurrences of “substantially equidistant” in the claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equidistant” in claims 1, 9 and 17 is a relative term which renders the claim indefinite. The term “substantially equidistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
To overcome this rejection, delete all occurrences of “substantially equidistant” in the claims.
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-16 are the same as claims 4-8.  It is unclear if claim 12 should be a dependent on claim 1 (as literally required) or claim 9 (as apparently intended).  Clarification is required. 
The remaining claims are rejected because they are dependent claims of a rejected claim applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2020/0055347) in view of Matsubara (US 2018/0086155) and Rooney et al. (US 2005/0103416).
Regarding claim 1, Kato teaches a pneumatic tire for a construction vehicle; such as a scraper vehicle, that provides traction performance and uneven wear resistance ([0001]) and satisfies all limitations (FIG .1 and annotated FIG. 2 below) except for: 
a first land sidewall portion 
a second land sidewall portion 
at least one stepped land edge marking a transition from the second land to the second land sidewall portion.
a first lateral land 
a second lateral land 
a third land sidewall portion
a fourth land sidewall portion
at least one stepped land edge marking a transition from the fourth land to the fourth land sidewall portion
a third lateral land, and 
a fourth lateral land.

However, providing the above listed claimed limitations in the tire of Kato would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Matsubara teaches a pneumatic tire having a tread comprising shoulder block and projections 21 and 22 (i.e. first land sidewall portion, second land sidewall portion, third land sidewall portion, and fourth land sidewall portion) arranged in the lateral side of the shoulder block 31 and alternately arranged side by side ([0028]) to generate traction when traveling on punishing roads and external damage resistance ([0040]) and FIG. 2 illustrates a stepped land edge at each interface between a shoulder block and a projection and Rooney teaches a pneumatic tire having a tread primarily for off-road activities wherein the lateral grooves in the lateral tread zone are protected by elongated pads 52 to increase puncture resistance ([0006], and FIG. 1), rendering providing first lateral land, second lateral land, third lateral land, and fourth lateral land in the tire of Kato obvious.  Claim 1 reads on each transition between a land to a land sidewall portion (shoulder block and projection) having a stepped land edge. 

    PNG
    media_image1.png
    603
    677
    media_image1.png
    Greyscale

Regarding claims 2-4, see annotated FIG. 2 of Kato directly above. 
Regarding claim 5, the tire of Kato in view of Matsubara and Rooney et al. would satisfy the claim limitation since FIG. 2 of Matsubara teaches each shoulder block having a tread edge (a single edge) that marks a transition from the block and respective projection (land and land sidewall portion).  
Regarding claim 9, Kato teaches a pneumatic tire for a construction vehicle; such as a scraper vehicle, that provides traction performance and uneven wear resistance ([0001]) and satisfies all limitations (FIG .1 and annotated FIG. 2 below) except for:
a first land sidewall portion 
a second land sidewall portion 
at least one stepped land edge marking a transition from the second land to the second land sidewall portion.
a first lateral land 
a second lateral land 
a third land sidewall portion
a fourth land sidewall portion
at least one stepped land edge marking a transition from the fourth land to the fourth land sidewall portion
a third lateral land, and 
a fourth lateral land.

However, providing the above listed claimed limitations in the tire of Kato would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Matsubara teaches a pneumatic tire having a tread comprising shoulder block and projections 21 and 22 (i.e. first land sidewall portion, second land sidewall portion, third land sidewall portion, and fourth land sidewall portion) arranged in the lateral side of the shoulder block 31 and alternately arranged side by side ([0028]) to generate traction when traveling on punishing roads and external damage resistance ([0040]) and FIG. 2 illustrates a stepped land edge at each interface between a shoulder block and a projection and Rooney teaches a pneumatic tire having a tread primarily for off-road activities wherein the lateral grooves in the lateral tread zone are protected by elongated pads 52 to increase puncture resistance ([0006], and FIG. 1), rendering providing first lateral land, second lateral land, third lateral land, and fourth lateral land in the tire of Kato obvious.  Claim 9 reads on each transition between a land to a land sidewall portion (shoulder block and projection) having a stepped land edge. 

    PNG
    media_image2.png
    610
    677
    media_image2.png
    Greyscale

Regarding claims 10-12, see annotated FIG. 2 directly above.
Regarding claim 13, the tire of Kato in view of Matsubara and Rooney et al. would satisfy the claim limitation since FIG. 2 of Matsubara teaches each shoulder block having a tread edge (a single edge) that marks a transition from the block and respective projection (land and land sidewall portion). 
Claims 6-7, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2020/0055347) in view of Matsubara (US 2018/0086155), Rooney et al. (US 2005/0103416) and Kageyama et al. (US 2017/0057295). 
Regarding claim 17, Kato teaches a pneumatic tire for a construction vehicle; such as a scraper vehicle, that provides traction performance and uneven wear resistance ([0001]) and satisfies all limitations (FIG .1 and annotated FIG. 2 below) except for:
a first land sidewall portion 
a second land sidewall portion 
at least one stepped land edge marking a transition from the second land to the second land sidewall portion.
a first lateral land 
a second lateral land 
a third land sidewall portion
a fourth land sidewall portion
at least one stepped land edge marking a transition from the fourth land to the fourth land sidewall portion
a third lateral land, and 
a fourth lateral land.

However, providing the above listed claimed limitations in the tire of Kato would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Matsubara teaches a pneumatic tire having a tread comprising shoulder block and projections 21 and 22 (i.e. first land sidewall portion, second land sidewall portion, third land sidewall portion, and fourth land sidewall portion) arranged in the lateral side of the shoulder block 31 and alternately arranged side by side ([0028]) to generate traction when traveling on punishing roads and external damage resistance ([0040]) and FIG. 2 illustrates a stepped land edge at each interface between a shoulder block and a projection and Rooney teaches a pneumatic tire having a tread primarily for off-road activities wherein the lateral grooves in the lateral tread zone are protected by elongated pads 52 to increase puncture resistance ([0006], and FIG. 1), rendering providing first lateral land, second lateral land, third lateral land, and fourth lateral land in the tire of Kato obvious.  Claim 17 reads on each transition between a land to a land sidewall portion (shoulder block and projection) having a stepped land edge. 

    PNG
    media_image3.png
    603
    677
    media_image3.png
    Greyscale


As to the last 4 line of the claim 17, Kageyama et al. teaches a tire intended to travel on rough terrain such as sand, mud but also hard dried mud terrain ([0004]).  Kageyama et al. teaches shoulder blocks and projections on the sidewalls of the tire (FIG. 5 and FIG. 6) and shows arranging projections of the left half of the tread offset along the circumferential direction of the tread to the right half of the tread; such that the projections alternate oppositely (best shown by FIG. 1) when comparing one side and the outer side of the tire equator C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kato with “the third land sidewall portion and the fourth land sidewall portion of the second tread pattern alternate on opposite sides of the tread equator with the second land sidewall portion and the first land sidewall portion, respectively, of the first tread pattern, progressing circumferentially along the tread equator” because Matsubara teaches a shoulder block connected to projection 21 (configuration 1) and a shoulder block connected to projection 22 (configuration 2) wherein configuration 1 and configuration 2 alternates in the circumferential direction and similarly Kageyama et al. teaches shoulder blocks connected to different projections alternating in the circumferential direction AND shows arranging projections of the left half of the tread offset along the circumferential direction of the tread to the right half of the tread; such that the projections alternate oppositely (best shown by FIG. 1) when comparing one side and the outer side of the tire equator C and providing known features of a tread yield predictable results.  
Regarding claim 18, the tire of Kato in view of Matsubara and Rooney et al. would satisfy the claim limitation since FIG. 2 of Matsubara teaches each shoulder block having a tread edge (a single edge) that marks a transition from the block and respective projection (land and land sidewall portion). 
Regarding claims 6, 14 and 19, Kato is silent to the shoulder blocks each having a land groove which bisects its respective block.  However, Kageyama et al. teaches a tire intended to travel on rough terrain such as sand, mud but also hard dried mud terrain ([0004]) and teaches each shoulder block provided with a sipe 24 (FIG. 5 and FIG. 6) which bisects its respective block to facilitate deformation of the respective shoulder block and thereby improving the traveling performance on rocky terrain ([0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kato with a first land groove and second land groove as claimed since Kageyama et al. teaches each shoulder block having a sipe which bisects its respective block to facilitate deformation of the respective shoulder block and thereby improving the traveling performance on rocky terrain ([0072]).
Regarding claims 7, 15, and 20, Kato in view of Matsubara would satisfy the claimed limitation since Matsubara teaches each projection comprising a pair of elongated parallel spaced-apart side surfaces (FIG. 2) for the benefits of traction when traveling on punishing roads and external damage resistance.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2020/0055347) in view of Matsubara (US 2018/0086155), Rooney et al. (US 2005/0103416), and Kageyama et al. (US 2017/0057295), as applied to claims 7 and 5 above, and further in view of McMannis (US 6,533,007). 
Regarding claims 8 and 16, Kato and Matsubara are silent to “at least one cavity in the land sidewall surface”.  However, McMannis teaches a tire for off-road comprising tread elements 12 and sidewall tread element extensions 32.  The tread element extensions each includes recesses 72 and 74.  McMannis teaches the arrangement of the sidewall tread element extensions having recesses provides traction and ability to climb the sides of rocks and ruts and also have a self-cleaning action in mud and snow (col. 2, lines 25-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the tire of Kato having each land sidewall portion of Matsubara with a cavity as claimed because McMannis teaches a tire comprising tread element extensions each having recesses improves traction and ability to climb the side of rocks and ruts and also have a self-cleaning action in mud and snow. 
Response to Arguments
Applicant’s arguments filed 04/26/2022 have been considered but are moot because the new ground of rejection applied in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/10/2022